DETAILED ACTION
1.	This action is responsive to the following communication: 04/27/2022.
 
Allowable Subject Matter
2.	Claims 18-37 are allowed. 

The following is an examiner’s statement of reasons for allowance: Independent claims 18 and 29, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Cleron, Michael A. et al. (US Pub. 2019/0361594 A1) teaches the limitation: “a user then switches to providing input to the touch screen (e.g., by pressing a finger to the screen and moving it), the previous highlighting can be removed and replaced by feedback that relates to the touch input, such as by highlighting other elements on the desktop that were touched and dragged across, or by drawing a window around such objects. Such a transition may occur automatically, by the system recognizing a change in active input mechanism”. 
But the claims recite a different combination of limitation: “detecting a selection of a graphical object in a first portion of the user interface; identifying a resource corresponding to the selected graphical object; detecting a selection of multiple points in a second portion of the user interface, the multiple points comprising a first point and at least one second point; determine that a duration of the selection of the multiple points is greater than a pre-determined time period and if so, deploy the resource at the multiple points simultaneously in the second portion of the user interface, the deployed resource presented as an object on the user interface at the multiple points; causing an action associated with the deployed resource to be executed on a target object from the multiple points in the second portion of the user interface to be executed; and changing a state of the target object from a first state to a second state, the second state corresponding to the execution of the action associated with the identified resource on the target object from the multiple points.”, that is not suggested or shown by Cleron.

The prior art of Seo, Joon-kyu et al. (US Pub. 2017/0052698 A1)  teaches another combination, “the touch gesture corresponds to a user's action of selecting one position or a plurality of continuous positions on the touch screen by using a finger of a right hand or left hand (particular, an index finger), a thumb, or an object (for example, a stylus pen) which can be detected by the touch screen, and may include actions such as a touch, a contact, a release of the touch, a tap, a contact and rotate, a pinch, a spread, a touch drag and the like. Here, the touch drag corresponds to a gesture of moving a finger or a thumb in a predetermined direction in a state where the finger, the thumb, or a stylus pen contacts the touch screen, and may include, for example, gestures such as a touch and drag, a flick, a swipe, a slide, a sweep and the like”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 6, 2022